DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Izawa (US 2016/0082868), hereinafter referred to as Izawa, in view of Young (US 2017/0139385), hereinafter referred to as Young.

6.	Regarding claim 1, Izawa discloses a display device, comprising:  a display; a communicator; a processor; and a memory (fig. 12, paragraphs 92-93 wherein refrigerator processor features a panel display), wherein the memory stores instructions set for the processor to:  based on an input requesting information related to a refrigerator being received, control the communicator for a request instruction requesting a transmission of an image obtained by using a camera comprised in the refrigerator to be transmitted to the refrigerator (fig. 4 and 12, paragraph 103 wherein communication module commands camera to capture image of refrigerator interior); 
and receive at least one image from the refrigerator through the communicator in response to the request instruction (fig. 1-3, paragraphs 45-45 wherein operation terminal receives captured image of inside of refrigerator after sending instructions to capture images).
However Izawa is silent in regards to disclosing obtain a first information related to a name of a food ingredient based on recognition of the food ingredient comprised in the at least one image; transmit the first information to the server, and control the communicator to receive a broadcast content on cooking obtained by the server; and control the display to display the broadcast content on cooking along with an image, wherein the broadcast content on cooking is obtained by the server using the first 
Young discloses obtain a first information related to a name of a food ingredient based on recognition of the food ingredient comprised in the at least one image (fig. 15-18, paragraph 193 wherein image is analyzed to look up database for content relating to object identified in image); 
transmit the first information to the server, and control the communicator to receive a broadcast content on cooking obtained by the server (fig. 15, paragraph 190 wherein cooking tips video is selected for user consumption based on detected object); 
and control the display to display the broadcast content on cooking along with an image, wherein the broadcast content on cooking is obtained by the server using the first information and a second information related cooking information recognized from a pre- stored media content in the server (fig. 16, paragraph 191-192 wherein user providing with plurality of cooking programs).  Young (paragraph 203) provides motivation to combine the references wherein selectable cooking program or recipe when image features product to be prepared.  All of the elements are known.  Combining the references would yield the instant claims wherein image captured by camera in refrigerator causes food preparation program to be launched when food needing preparation is detected in images.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

(fig. 6-9, paragraphs 40 and 46 wherein system detects meat type captured in image), and wherein the second information related to the cooking information comprises, a second text obtained by obtaining at least one image frame related to cooking information by identifying an image frame included in a pre-stored media content in the server (fig. 15, paragraph 190 wherein cooking tips video is selected for user consumption based on detected object), and identifying the at least one image frame (fig. 16, paragraphs 191-192 wherein a plurality of cooking instructions are available to facilitate user food prep).

8.	Regarding claim 3, Young discloses the display device according to claim 1, wherein the cooking information comprises a recipe or at least one of a name of a food ingredient (fig. 1-3, paragraph 41 wherein recipes are presented for user selection based on prior user interactions).

9.	Regarding claim 4, Young discloses the display device of claim 1, wherein the broadcast content on cooking comprises, based on the name of the food ingredient comprised in the first information being comprised in the second information, being obtained by using a media content corresponding to the second information (fig. 1-3, paragraph 64 wherein user may enter ingredients relating to food product to be prepared).

(fig. 1-3, paragraph 139 wherein viewer presented with visual images of different textures of eggs when selected food product is egg).

11.	Regarding claim 6, Young discloses the display device of claim 1, wherein the memory stores instructions set for the processor to, based on a user input selecting the broadcast content on cooking to be displayed on the display being received, playback the selected broadcast content on cooking (fig. 1-3, paragraph 194 wherein user interaction with GUI indicates to system what user would like to prepare).

12.	Regarding claim 7, Young discloses the display device of claim 1, wherein the memory stores instructions set for the processor to, identify a food ingredient requiring purchase by using the selected broadcast content on cooking and the first information (fig. 1-3, paragraphs 55-56 wherein user interface serves as user portal for purchasing select items).

13.	Regarding claim 8, Young discloses the display device of claim 7, wherein the memory stores instructions set for the processor to, include and display a food ingredient requiring purchase on a user interface which guides in the purchase of the food ingredient (fig. 1-3, paragraphs 55-56 wherein user interface serves as user portal for purchasing select items).

14.	Regarding claim 9, Izawa discloses a refrigerator, comprising: a camera; a processor; and a memory (fig. 12, paragraphs 92-93 wherein refrigerator processor features a panel display), wherein the memory stores instructions set for the processor to: based on an input requesting information related to the refrigerator being received (fig. 4 and 12, paragraph 103 wherein communication module commands camera to capture image of refrigerator interior), and obtain at least one image by using the camera (fig. 1-3, paragraphs 45-45 wherein operation terminal receives captured image of inside of refrigerator after sending instructions to capture images).
	However Izawa is silent in regards to disclosing obtain a first information related to a food ingredient based on recognition of the food ingredient included in at least one image; transmit the first information to a server, and control the communicator to receive a broadcast content on cooking obtained by the server; and control the communicator to transmit the broadcast content on cooking and the image to an external device, wherein the broadcast content on cooking is obtained by the server using the first information and a second information related to cooking information recognized from a pre-stored media content in the server.
Young discloses obtain a first information related to a food ingredient based on recognition of the food ingredient included in at least one image (fig. 15-18, paragraph 193 wherein image is analyzed to look up database for content relating to object identified in image); 
transmit the first information to a server, and control the communicator to receive a broadcast content on cooking obtained by the server; and control the communicator to (fig. 15, paragraph 190 wherein cooking tips video is selected for user consumption based on detected object), 
wherein the broadcast content on cooking is obtained by the server using the first information and a second information related to cooking information recognized from a pre-stored media content in the server (fig. 16, paragraph 191-192 wherein user providing with plurality of cooking programs).  Young (paragraph 203) provides motivation to combine the references wherein selectable cooking program or recipe when image features product to be prepared.  All of the elements are known.  Combining the references would yield the instant claims wherein image captured by camera in refrigerator causes food preparation program to be launched when food needing preparation is detected in images.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

15.	Regarding claim 10, Izawa discloses a server, comprising: a communicator; a processor; and a memory (fig. 12, paragraphs 92-93 wherein refrigerator processor features a panel display), wherein the memory stores instructions set for the processor to: based on an input requesting information related to the refrigerator being received through the communicator, control the communicator for a request instruction requesting a transmission of an image obtained by using a camera comprised in the refrigerator (fig. 4 and 12, paragraph 103 wherein communication module commands camera to capture image of refrigerator interior); in response to the request instruction, (fig. 1-3, paragraphs 45-45 wherein operation terminal receives captured image of inside of refrigerator after sending instructions to capture images).
	However Izawa is silent in regards to disclosing obtain a first information related to a name of a food ingredient by recognizing the food ingredient comprised in the at least one image; obtain a broadcast content on cooking by using the first information and a second information related to cooking information recognized from a pre-stored media content; and control the communicator to transmit the broadcast content on cooking and the image to an external device.
Young discloses obtain a first information related to a name of a food ingredient by recognizing the food ingredient comprised in the at least one image (fig. 15-18, paragraph 193 wherein image is analyzed to look up database for content relating to object identified in image); 
obtain a broadcast content on cooking by using the first information and a second information related to cooking information recognized from a pre-stored media content (fig. 15, paragraph 190 wherein cooking tips video is selected for user consumption based on detected object); 
and control the communicator to transmit the broadcast content on cooking and the image to an external device (fig. 16, paragraph 191-192 wherein user providing with plurality of cooking programs).  Young (paragraph 203) provides motivation to combine the references wherein selectable cooking program or recipe when image features product to be prepared.  All of the elements are known.  Combining the references would yield the instant claims wherein image captured by camera in 

16.	Regarding claim 11, Izawa discloses a control method of display device (fig. 12, paragraphs 92-93 wherein refrigerator processor features a panel display), comprising: based on an input requesting information related to a refrigerator being received, transmitting a request instruction requesting a transmission of an image obtained by using a camera provided in the refrigerator to the refrigerator (fig. 4 and 12, paragraph 103 wherein communication module commands camera to capture image of refrigerator interior); in response to the request instruction, receiving at least one image from the refrigerator (fig. 1-3, paragraphs 45-45 wherein operation terminal receives captured image of inside of refrigerator after sending instructions to capture images).
	However Izawa is silent in regards to disclosing obtaining a first information related to a name of a food ingredient based on recognition of the food ingredient comprised in the at least one image; transmitting the first information to a server, and receiving the broadcast content on cooking obtained by the server; and displaying the broadcast content on cooking with the image, wherein the broadcast content on cooking is obtained by the server using the first information and a second information related to cooking information recognized from a pre-stored media content in the server.
Young discloses obtaining a first information related to a name of a food ingredient based on recognition of the food ingredient comprised in the at least one (fig. 15-18, paragraph 193 wherein image is analyzed to look up database for content relating to object identified in image); 
transmitting the first information to a server, and receiving the broadcast content on cooking obtained by the server (fig. 15, paragraph 190 wherein cooking tips video is selected for user consumption based on detected object); 
and displaying the broadcast content on cooking with the image, wherein the broadcast content on cooking is obtained by the server using the first information and a second information related to cooking information recognized from a pre-stored media content in the server (fig. 16, paragraph 191-192 wherein user providing with plurality of cooking programs).  Young (paragraph 203) provides motivation to combine the references wherein selectable cooking program or recipe when image features product to be prepared.  All of the elements are known.  Combining the references would yield the instant claims wherein image captured by camera in refrigerator causes food preparation program to be launched when food needing preparation is detected in images.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

17.	Regarding claim 12, Young discloses the control method of claim 11, wherein the first information comprises, a first text related to a name of a food ingredient comprised in the at least one image (fig. 6-9, paragraphs 40 and 46 wherein system detects meat type captured in image), and wherein the second information related to the cooking information comprises, a second text obtained by obtaining at least one image frame related to cooking information by identifying an image frame comprised in a pre-stored (fig. 15, paragraph 190 wherein cooking tips video is selected for user consumption based on detected object), and identifying the at least one image frame (fig. 16, paragraphs 191-192 wherein a plurality of cooking instructions are available to facilitate user food prep).

18.	Regarding claim 13, Young discloses the control method of claim 11, wherein the broadcast content on cooking comprises, based on the name of the food ingredient comprised in the first information being comprised in the second information, obtaining by using a media content corresponding to the second information (fig. 1-3, paragraph 64 wherein user may enter ingredients relating to food product to be prepared).

19.	Regarding claim 14, Young discloses the control method of claim 11, wherein the broadcast content on cooking comprises, a video clip obtained by using an image frame related to cooking information of a plurality of image frames comprising a pre-stored media content in the server (fig. 1-3, paragraph 139 wherein viewer presented with visual images of different textures of eggs when selected food product is egg).

20.	Regarding claim 15, Young discloses the control method of claim 11, wherein the control method of the display device comprises, based on a user input selecting the displayed broadcast content on cooking, playing back the selected broadcast content on cooking (fig. 1-3, paragraph 194 wherein user interaction with GUI indicates to system what user would like to prepare).

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Spirer (US 2017/0185596) discloses trigger-based content presentation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424